Citation Nr: 1739369	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 757	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression secondary to gout and a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In August 2014, the Board remanded this matter for further development and recharacterized the claim for depression as one for an acquired psychiatric disorder.

In September 2015, the Board denied the above issues, and the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In March 2017, the Court issued a Memorandum Decision vacating and remanding the Board's decision with respect to these claims.  The Memorandum Decision also affirmed the Board's September 2015 denial of a claim of entitlement to service connection for gout.

On August 22, 2017, the Board issued a decision in which it remanded the issues on the title page for additional development.  As will be discussed below, the Board is vacating that decision in response to the Veteran's timely request to change his representative and to be allowed to submit additional evidence.



ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

On August 22, 2017, the Board issued decision ordering that the aforementioned issues be remanded for additional development.  Two weeks prior to the issuance of this Remand, however, VA had received an executed VA 21-22a, "Appointment of Individual as Claimant's Representative," designating Eric A. Gang, Attorney at Law, as the Veteran's authorized representative.  This form was accompanied by a cover letter in which the Veteran's new representative requested that the Board place this case into abeyance for 90 days because the Veteran intends to submit additional evidence.  There was a delay in uploading these documents into the Veterans Benefits Management System (VBMS), and the Board was unaware of their existence until after the issuance of this decision.

On July 6, 2017, the Board sent the Veteran a letter informing him that his case had been returned to the Board.  By law, an appellant may request a change in representation or submit additional evidence either (1) within 90 days of notice that the case has been certified to the Board for appellate review or (2) until the date the appellate decision is promulgated by the Board, whichever is earlier.  38 C.F.R. § 20.1304(a).  In this case, the Veteran submitted a request for a change in representation and requested that the record be held open the full 90 days so that he may submit additional evidence.  These requests were timely under the applicable regulation.  

With respect to the motion that the Veteran be permitted the entire 90 days to submit additional evidence, for good cause shown, the Board grants a 90-day extension for the purpose of allowing the Veteran, by and through his attorney, to submit additional evidence in support of the appealed issued.  The Veteran and his attorney will be notified of this ruling in a separate, for mal letter for the purpose of computing the date on which the full 90-day time limit will expire.

Accordingly, the August 22, 2017, Board decision ordering a remand of the issues of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder is VACATED.




	                        ____________________________________________
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


